KIDWELL, Justice,
dissenting as to part III E.
I respectfully dissent from the majority’s award of attorney fees to the State because I believe the State failed to adequately request fees. The State claimed fees under I.C. § 12-120, but failed to cite the appropriate subsection, or argue how it applied. While the State did cite the Atwood case, its reference was to suggest that the employment in this case was statutory and not contractual. I believe the better policy is to require a citation to the particular subsection under which a request for attorney fees is made.
Justice WALTERS concurs.